PER CURIAM.
Christopher Jenkins was charged in Orange County Criminal Case No. 2012-CF-003883-A-OR with aggravated assault with a deadly weapon, false imprisonment with a weapon, possession of a firearm by a convicted felon, and battery (domestic violence). After a hearing, the trial court denied bond. Jenkins asserts that since the State did not file a motion for pretrial detention pursuant to Florida Rule of Criminal Procedure 3.132, bond cannot be denied. The State responded to the petition and agrees that a new hearing is required, but requests that on remand it be given an opportunity to file a motion for pretrial detention pursuant to the rule.
We agree, grant Jenkins’ petition for writ of habeas corpus, and direct the trial court to conduct a rule 3.131 pretrial release hearing. This decision is without prejudice for the State to file a motion for pretrial detention, should it choose to do so. See Nguyen v. State, 925 So.2d 435 (Fla. 5th DCA 2006). The trial court is directed to hold the hearing no later than three business days following the issuance of this opinion.
PETITION GRANTED; CAUSE REMANDED.
SAWAYA, PALMER, and LAWSON, JJ., concur.